Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gold-stein, J.), rendered April 6, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The record clearly supports Criminal Term’s determination that the People met their burden of proving that there was an independent source for an in-court identification of the defendant by the three complaining witnesses (see, People v Ballott, 20 NY2d 600, 606-607). Accordingly, that branch of the defendant’s omnibus motion which was to suppress identification evidence was properly denied. Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.